tax_exempt_and_government_entities_division release number release date uil department of the treasury internal_revenue_service tege eo examinations town country commons room chesterfield mo date taxpayer_identification_number form tax_year s ended 20xx 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v uil you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent io proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation sincerely uil for nanette m downing acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number v form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a year period ended 20xx 20xx doing business as whether the net_earnings of whether purposes listed in sec_1_501_c_19_-1 in ilr c sec_501 should be revoked effective date january 20xx whether forth in sec_6001 and sec_6033 exemption under sec_501 a as an organization described has satisfied the recordkeeping and reporting requirements set inured to the benefit of its president operated exclusively for whether exemption under sec_501 as an organization alternatively if described in ilr c sec_501 is not revoked whether the income that received from its drink operations vending machines keno and gaming activities should be treated as unrelated_business_income under sec_512 and whether such income is subject_to tax pursuant to sec_511 facts background information hereinafter referred to as is a veterans organization that holds a group exemption for veterans organizations described in ilr c sec_501 page states that its mission is to web subordinate organization these advantages include website lists several advantages to be included in its group exemption as a formation and purpose according to the was incorporated on december 20xx the organization was formed to support all hereinafter referred to as secretary of state certificate of incorporation was founded by veterans and their families it by ‘constitution of also uses other governing instruments provided to and by-laws to corporations form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a year period ended 20xx 20xx according to the bylaws state that these purposes include but are not limited to the following stated purpose is the bylaws further m a v also serves as the president of is included in group exemption was and incorporated in the state of on december 20xx form 886-a rev page -2- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx business operations business activities and members primary activity is operation of a cash business at building’s facade exhibits signs stating the area a bar has to be recognized as an exempt_organization like restaurant with more than dollar_figure in sales from food the facility has a full service bar beer ’ wine and liquor several dining tables and chairs pool tables television set juke box gaming and the in order to sell alcohol in or aregular machines and a dining hall is open to both members and nonmembers general_public there are no signs does of private club or members only posted any where at the facility the not have a sign-in book for members or nonmembers everyone is welcome to the facility as long as the customer has met the drinking age requirement per initial meeting with the president members the included individual membership fee also the sales members and nonmembers the does not have adequate_records to substantiate membership and non-membership sales the _ reported sales after cash expenses as gross_sales of inventory on form_990 for the examination years has about members no membership fee was charged to individual pays for the annual membership fee to pays the sales_tax on all which facilities are open days a week including holidays is open to members and nonmembers ie the general_public although customers per day the organization was only able to verify that it had -0 member-veterans serves approximately provided proof of the veteran status of its members to the members of of any of its other customers during the examination are dollar_figure the annual dues for was unable to verify the membership status in addition to managing the day-to-day bar operations responsible for managing the organization’s financial affairs and he was responsible for maintaining its books_and_records for 20xx and 20xx was responsible for filing the organization’s forms president was solely form 886-a rev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a form 886a name of taxpayer year period ended 20xx 20xx and 20xx the following is a list of the personal expenses paid in lieu of rental payments for tax_year 20xx ty-20xx personal_residence mortgage paid_by date description amount comment chec k xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx bank bank bank bank bank bank bank dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure loan repayment to formal owner loan repayment to formal owner personal mortgage and loan loan repayment to formal owner personal mortgage and loan loan repayment to formal owner loan repayment to formal owner loan repayment to formal owner ‘ loan repayment to formal owner residence equity loan pymt personal mortgage and loan personal mortgage and loan residence equity loan pymt loan repayment to formal owner loan repayment to formal owner personal mortgage and loan personal expenses paid dollar_figure in lieu of rental payment form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx ty-20xx personal_residence mortgage paid_by chec k date description amount comment xx xx xx xx xx xx xx bank bank bank bank bank bank bank dollar_figure dollar_figure mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment mortgage payment ml payment ml payment xx xx xx _ o5 xx xx xx xx xx xx xx xx xx xx xx xx xx bank bank bank bank bank bank bank bank bank bank bank bank bank bank bank bank personal expenses paid has about members no membership fees were charged paid for the annual membership fee however the membership and non-membership sales to individual members the to the paid sales_tax on all sales members and nonmembers which also included individual membership fees does not have any records to substantiate department of the treasury - internal_revenue_service in lieu of rental payment per initial meeting with the form 886-a rev president page -5- b the a the dollar_figure department of the treasury - internal_revenue_service form_8 a explanation of items name of taxpayer schedule no or exhibit form 6018-a year period ended 20xx 20xx o y more than of sales were from nonmembers the facility is open to the general_public no membership is required to purchase alcohol and food or to attend any events held by the e the facility is available to both members and nonmembers all events were available to general_public general membership usually do not attend any of the monthly meetings f during examination process minimum of ten active members that was required by provided ten copies of dd-214 and id-cards the per review of the president it is determined that records and interview with the a the facility is open to general_public no membership is required to purchase food and drink from the b no sign-in book for members or nonmembers c the charged sales_tax on all sales per does not apply to bona_fide members note sales_tax d the does not have adequate_records for member and s e m o c nonmember sources of income over of income is from the general_public the other alternative forms to verify veteran status the membership is free of charge to chapter members provided copy of dd-214 copy of military id card and financial information - per review of bank statements for tax years 20xx and 20xx the president’s personal home mortgage was paid_by the organization per rental contract between president owner and in lieu of rental payments per month rent payments the amounts paid to payments in 20xx tax_year was dollar_figure and 20xx tax_year was dollar_figure in lieu of rent for his personal_residence mortgage the organization was required to pay dollar_figure personal mortgage paid the organization’s gross_receipts per the audit were dollar_figure 20xx form_990 the gross sales' of the organization totaled dollar_figure the ke for purposes of this discussion the term gross_sales means gross_receipts as reported on the organization’s form_990 form 886-a rev department of the treasury - internal_revenue_service page -6- schedule no or exhibit form_886 a name of taxpayer form 6018-a year period ended explanation of items department of the treasury - internal_revenue_service 20xx 20xx total bank_deposits in the amount of dollar_figure less nontaxable receipts deposited dollar_figure plus business_expenses paid_by cash dollar_figure equaled a total gross_receipts of dollar_figure less the gross_sales of the organization total dollar_figure as reported on form_990 for 20xx understated gross_income in the amount of dollar_figure per our sample test workpaper and our analysis of cogs to sales ratio it was determined that the reported the correct amount of cogs on the return activities revenues and expenses was unable to provide a complete breakdown of the hours it spent the amount of revenue that it generated and or the expenses that it incurred in connection with its activities during the years under examination the charts that appear below summarize information that was produced during the examination and they provide an overview of the organization’s exempt and nonexempt activities during 20xx and 20xx respectively in addition to characterizing the organization’s activities as exempt and non-exempt the following charts identify the amount of time that the organization reportedly spent and they specify the amount of revenue that the organization reportedly received and list the expenses that the organization reportedly incurred in connection with each activity during the years under examination breakdown of exempt vs non exempt_activities - 20xx activity exempt hours revenue expenses non exempt fall cook out not n a n a available to anyone free to members provided when requested no records annual usmc x n a n a toys for tots drive xx funeral flowers requested expenses separately tracked provide free food to provided when members daily not provided no records requested when not n a n a not xx form 886-a rev department of the treasury - internal_revenue_service page -7- xx xx form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a year period ended 20xx 20xx helped disable member x not provided when requested not provided not provided when when requested requested poker run auctions for fund raise n a n a n a non-exempt activity hours activity hours per activity who preformed such operating a bar activities sale food and drinks and other bar activities pool table music box shuffle hr d big_number hrs pay employees and ‘volunteers work for tips board dart keno estimated number of customers in bar on given day sun tues thur wed mon fri sat veteran club members other club member sec_35 non veteran members estimated member percentag e compared exempt activity hours to non-exempt activity hours and determined the organization is not operating primarily for exempt_purpose s based on information provided by president and the review of available records the is operating primarily as a bar sell form 886-a rev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx food and drinks and other bar activities the establishment does not have records for members and nonmembers’ sales bar is open to anyone who enters the base on information provided by estimated of sales is from members vs over of sales from nonmembers had no records or books on members’ and nonmember’s sales and bar exempt_activities president and review of available records less than tax exemption - veterans organizations law and analysis prior to the enactment of sec_501 by public law 1972_2_cb_675 many veterans organizations qualified for exemption from federal_income_tax under sec_501 because most of the traditional activities of these organizations were recognized by the irs as primarily promoting social welfare staff of joint comm on taxation cong historical development and present law of the federal tax exemption for charities and other tax- exempt_organizations jcx-29-05 no comm print the traditional activities of veterans organizations that were social welfare organizations included promoting patriotism preserving the memory of those who died in war and assisting veterans in need id a veterans organization whose primary activity consisted of operating social facilities for its members was not able to qualify for exemption as a sec_501 social_welfare_organization but it could qualify as a social_club under sec_501 revrul_66_150 1966_1_cb_147 s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 h_r rep no 92d cong 2d sess in congress enacted sec_501 and sec_512 to address the concern that a veterans organization exempt under sec_501 or may be subject_to unrelated_business_income_tax on the provision of insurance to its members s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 sec_512 excludes amounts attributable to or set_aside by a sec_501 veterans organization for the payment of life sick accident_or_health_insurance benefits for their members and their members’ dependents public law 1972_2_cb_675 the sec_501 exemption requirements in general kk kk k before the enactment of the tax reform act of there was no tax on the insurance activities of the veterans’ organizations since the unrelated_business_income did not apply to social welfare organizations and social clubs however the act extended the application of the unrelated_business_income_tax to virtually all exempt_organizations including social welfare organizations and social clubs s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 form 886-a rev department of the treasury - internal_revenue_service page -9- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of a post or organization of past or present members of the united_states armed_forces if it is a organized in the united_states or any of its possessions b at least percent of its members are past or present members of the armed __ forces of the united_states c substantially_all of its other members are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces of the unites states or of cadets and d no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual membership requirements under ilr c sec_501 at least percent of an organization’s members must be past or present members of the armed_forces_of_the_united_states veterans sec_501 does not define the term armed_forces_of_the_united_states the regulations under sec_501 likewise do not define the term sec_7701 of the code however defines armed_forces to include all regular and reserve components of the uniformed_services which are subject_to the jurisdiction of the secretary of defense the secretary of the army the secretary of the navy or the secretary of the air force and the coast guard in addition sec_501 requires that substantially_all other members of an organization be cadets or spouses widows widowers ancestors or lineal_descendants of veterans or cadets according to the senate report accompanying the legislation substantially_all mean sec_90 percent see s rep no cong 2d sess reprinted in 1972_2_cb_713 therefore of the percent of the members that do not have to be veterans percent must be cadets or spouses etc consequently no more than percent x of an sec_501 organization’s total membership may consist of individuals not mentioned in the statute ’ kk ke prior to ancestors and lineal descendent were not included in the statutory list of persons permitted to be members in congress amended sec_501 to include ancestors or lineal descendents of present or former members of the united_states armed_forces or cadets in the statutory list of individuals who may be members of an organization the regulations have not been updated to reflect this change nor do they reflect the statutory change eliminating a requirement that veterans be veterans of war form 886-a rev department of the treasury - internal_revenue_service page -10- form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - interna revenue service 20xx 20xx neither sec_501 its legislative_history nor the regulations under sec_501 define what it means to be a member of a veterans organization however whatever the organization requires for one to become a member the organization must maintain records tracking who its members are and the proportions in the various categories of membership permitted under sec_501 member of armed_forces cadet relative etc to substantiate that its members are veterans or other permitted members see sec_6001 and sec_1_6001-1 operational_test sec_1_501_c_19_-1 of the regulations provides that an organization exempt under sec_501 must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 of the regulations to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury of his delegate may from time to time proscribe every organization exempt from tax under sec_501 and subject_to the unrelated_business_income_tax including veterans organizations must keep such records sec_1 a these books_and_records are required to be available for inspection by the service sec_1_6001-1 in addition veterans organizations are required to keep books_and_records to substantiate information reported on their information_return see sec_6033 and sec_1_6001-1 they are also required to submit additional information to the service for the purpose of enabling the service to inquire further into its exempt status form 886-a rev department of the treasury - internal_revenue_service page -11- form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx to provide insurance benefits for their members or the dependents of their members or both or to provide social and recreational activities for their members sec_1 c social and recreational activities for members while sec_1_501_c_19_-1 does not address what it means to exclusively provide social and recreational activities for members it is similar to the exempt_purpose contained in sec_501 as both provisions permit an exempt_organization to operate social and recreational facilities for its members in fact prior to the enactment of sec_501 a veterans organization whose primary activity consisted of operating a bar or restaurant for the benefit of its members would have to qualify as sec_501 social_club to be tax-exempt see - revrul_60_324 and revrul_69_219 these organizations prior to were required to operate exclusively for the pleasure and recreation of its members see sec_501 thus the rulings and case law under sec_501 are useful for purposes of determining whether an sec_501 veterans organization is providing social and recreational activities exclusively for its members sec_1_501_c_7_-1 provides that a club that engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofit purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes in west side tennis club v commissioner 11_f2d_6 cir cert_denied 311_us_674 the second circuit upheld the board_of_tax_appeals determination that a social_club was not exempt because a substantial amount of its income was received from the general_public west side tennis club was organized to provide tennis facilities for the use and enjoyment of its members the facilities were only available to members for most of the year the club hosted annual national championship tennis matches however that were open to the general_public the club shared in the ticket proceeds from these matches the second circuit upheld the board kk kk in congress amended sec_501 replacing exclusively with substantially_all this change was effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources only of their gross_receipts however may be derived from nonmembers’ use of club facilities or services pub_l_no s rep cong 2d sess form 886-a rev department of the treasury - internal_revenue_service page -12- form_886 a name of taxpayer explanation of items schedule no or exhi form 6018-a year period ended department of the treasury internal_revenue_service ibit - i 20xx 20xx of tax_appeals determination that the national championship matches were a substantial and profitable business which jeopardized the club’s exemption west side tennis club f 2d at p in rev_rul 1960_2_cb_173 and revrul_69_219 1969_1_cb_153 the service held that a sec_501 social_club is not operated exclusively for the pleasure or recreation of its members if it makes its facilities available to the general_public to a substantial degree id however this does not mean that all dealings with the general_public are necessarily inconsistent with the club’s exempt purposes for instance in revrul_60_324 1960_2_cb_173 the service stated that w hile the regulations indicate that a club may lose its exempt status if it makes ‘its facilities available to the general_public it does not mean that any dealings with outsiders will automatically cause a club to lose its exemption a club will not lose its exemption merely because it receives some income from the general_public that is persons other than members and their bona_fide guests or because the general_public may occasionally be permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members in the service issued revproc_71_17 1971_1_cb_683 which contains guidelines for determining the impact of an organization’s nonmember gross_receipts on its exempt status under sec_501 the revenue_procedure provides that a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of a club’s facilities by the general_public the revenue_procedure went on to provide a safe_harbor for organizations serving the general_public as an audit_standard the gross_receipts derived from the general_public alone will not be relied upon by the service if annual gross_receipts from the general_public for use of the club’s facility is dollar_figure or less or if more than dollar_figure where gross_receipts from the general_public for use is five percent or less of total gross_receipts of the organization revproc_71_17 1971_1_cb_683 at sec_3 ke k in congress amended sec_501 replacing exclusively with substantially_all this change was effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources only of their gross_receipts however may be derived from nonmembers’ use of club facilities or services pub_l_no s rep cong 2d sess form 886-a rev department of the treasury - internal_revenue_service page -13- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx the term general_public is defined as persons other than members or their dependents or guests id at sec_2 section dollar_figure of revproc_71_17 provides four instances in which nonmembers are assumed to be the guests of the members the assumptions include a member where a group of eight or fewer individuals at least one of whom is uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member’s employer where percent or more of a group using club facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided payment for such use is received by the club directly from one or more of the members or the member’s employer revproc_71_17 sec_3 in 615_f2d_600 cir the third circuit upheld the commissioner’s determination that a social_club failed to qualify for exemption from income_tax as a sec_501 organization because it was operated for business and not for the pleasure and recreation of its members the pittsburgh press club was organized for the purpose of providing a professional and social meeting place for its members during the years under exam however the pittsburgh press club hosted several functions for nonmember outside groups although each such group had been member sponsored based on the amount of nonmember revenues dollar_figure of nonmember receipts as well as the percentage of those revenues to percent of gross_receipts the third circuit upheld the revocation stating that the exemption from federal_income_tax for sec_501 organizations ‘is to be strictly construed pittsburgh press club f 2d pincite the court stated that such strict construction cannot be reconciled with the fact that a substantial amount of the club’s activities and income consisted of nonmember functions and nonmember income therefore the court held revocation of its exemption was proper id inurement an organization fails to qualify for exemption under sec_501 if there is inurement sec_501 of the code prohibits inurement to the benefit of any private_shareholder_or_individual the regulations contain corresponding language see sec_1 c - i a there are no cases or rulings interpreting this statutory or regulatory language under ilr c c the inurement prohibition set forth in sec_501 however parallels exactly the language found in sec_501 thus it is the government’s position that the case law as well as the regulatory and other guidance on inurement under sec_501 department of the treasury - internal_revenue_service form 886-a rev page -14- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx may be used by analogy in interpreting prohibited inurement under sec_501 an organization will not qualify for exempt status under ilr c sec_501 if it is organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 inurement refers to the non-incidental diversion of assets which are supposed to be dedicated to charitable purposes to an insider of the organization see sec_1_501_a_-1 ginsburg vy commissioner 46_tc_47 inurement may take many forms and an organization’s earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries see 412_f2d_1197 cert_denied 397_us_1009 excessive_compensation paid to insiders 412_f2d_1197 cert_denied 397_us_1009 excessive rents paid to insiders as landlords easter house v u s cl_ct loans to insiders on advantageous terms revrul_56_138 1956_1_cb_202 excessive employee_benefits provided to insiders anclote psychiatric center inc v commissioner t c memo purchase of assets from insiders for more than fair_market_value or sale of assets to insiders for less than fair_market_value moreover the unaccounted for diversions of a charitable organization’s resources by one who has complete and unfettered control can constitute inurement founding 823_f2d_1310 see also 365_f2d_792 cir cert_denied 385_us_1026 318_f2d_632 cir in 75_tc_127 a newly formed christian religious_organization which was founded by one of its ministers paid its founder and its other ministers a predetermined percentage of the gross tithes and offerings that were received by the organization after determining that part of the organization’s net_earnings inured to the benefit of private shareholders or individuals ie the ministers the tax_court held that the organization was not exempt as an organization described in sec_501 in 222_fsupp_151 e d wash the plaintiff a motorcycle club claimed it was a non-profit charitable corporation and asserted that it was except from federal_income_tax under sec_501 and entitled to a refund the district_court disagreed with the plaintiff's assertions held that part of the motorcycle club’s net_earnings inured to its members even though the amount_involved was de minimus and concluded that the plaintiff was not exempt from federal_income_tax in 203_f2d_872 sth cir a corporation filed suit to recover overpayments of income taxes on grounds that it was entitled to charitable exemption the united_states district_court for the northern district of texas entered judgment form 886-a rev department of the treasury - internal_revenue_service page -15- form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx against the plaintiff and the plaintiff appealed the court_of_appeals affirmed the district court’s judgment and concluded that the district court’s finding that the salary that was paid to the founder of the charitable foundation to which all of the founder’s stock in the corporation was transferred was excessive and constituted inurement of net_earnings to the benefit of a private individual was not clearly erroneous in the 412_f2d_1197 ct_cl cert_denied 397_us_1009 in addition to receiving salary commission and royalty payments the founder of the church and several members of his family received unexplained payments in the nature of loans and reimbursements for expenditures made in plaintiffs behalf for expenses and other purposes the court of claims held that the plaintiff was not entitled to exemption from federal_income_tax because it failed to prove that no part of the corporate net_earnings benefited private individuals thus the plaintiff's claim was denied and the petition was dismissed in 365_f2d_792 8th cir after the court_of_appeals concluded that the tax_court was justified in ruling that the corporate petitioner was not entitled to tax exemption as a religious_organization under sec_501 it turned its attention to the unaccounted-for and unexplained withdrawals from the corporation’s bank accounts and the checks which were made payable to the founder that were drawn on the organization’s account the commissioner credited the unidentified withdrawals to the founder’s income the tax_court sustained such action and the court_of_appeals affirmed the tax court’s determination noting that d ue to the extremely close relationship between the founder and the day-to-day financial activities of organization and due to the founder’s complete and unfettered control_over the organization the founder has the burden of explaining unidentified withdrawals from the organization’s accounts id pincite citing 280_us_227 are realty company v commissioner 295_f2d_98 cir if he is unable to do so the commissioner may validly assume that the withdrawals were income to the founder 365_f2d_792 8th cir no evidence of any kind was produced explaining the withdrawals or indicating that the founder did not receive the benefit from them thus the court_of_appeals concluded that the assessments were proper id in 823_f2d_1310 cg cir cert_denied 486_us_1015 the court_of_appeals affirmed the tax court’s judgment which upheld the commissioner’s assessment of tax deficiencies and penalties against the church following the revocation of the church’s tax exempt status the court of appeal reviewed the tax court’s factual finding that a portion of the church’s net_earnings inured to the benefit of l ron hubbard and his family and otc a private for-profit corporation for clear error in finding that a portion of the church’s net_earnings inured to the benefit of l ron hubbard his family and otc the tax_court isolated two indicia of inurement overt and covert inurement the overt indicia included salaries living_expenses and royalties and the covert indicia included debt repayments and l ron hubbard’s unfettered control_over form 886-a rev department of the treasury - internal_revenue_service page -16- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx millions of dollars of church assets the tax_court concluded that these indicia when viewed in light of the self-dealing associated with them coupled with the church’s failure to carry its burden_of_proof and to disclose the facts candidly proved conclusively that the church was operated for the benefit of l ron hubbard and his family id at p in addition to hubbard’s salary the church paid for all of the hubbards’ living and medical_expenses aboard the cruise_ship apollo the church paid substantial royalties to l ron hubbard for his books recordings and e-meters the record revealed that l ron hubbard had unfettered control_over millions of dollars in church assets and supported the tax court’s conclusion that l ron hubbard had unfettered control_over church of scientology trust fund assets additionally the tax_court found that church income incurred to the benefit of l ron hubbard in a grand scale in the form of debt repayments id at p in sum the tax_court held that significant sums of money inured to the benefit of l ron hubbard and his family during the years at issue the court_of_appeals found no clear error and noted that a lthough neither the salaries nor the living_expenses necessarily constituted evidence of inurement the cumulative effect of hubbard’s use of the church to promote royalty income hubbard’s unfettered control_over millions of dollars of church assets and his receipt of untold thousands of dollars worth of debt repayments strongly demonstrative inurement id recordkeeping and reporting requirements every organization exempt from tax under sec_501 and every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe see sec_6001 subject_to the tax imposed by lr c sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_1_6001-1 and sec_1_6001-1 the books_or_records required by sec_1_6001-1 shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law see sec_1_6001-1 except as provided every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe see sec_6033 every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the service form 886-a rev department of the treasury - internal_revenue_service page -17- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f ie lr c sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code see sec_1_6033-2 see also sec_6001 sec_1_6001-1 an organization’s failure or inability to file required information returns or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the organization’s exempt status based on the grounds that the organization has not established that it is observing the conditions that are required for the continuation of its exempt status see revrul_59_95 these conditions require the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether the organization is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax id revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year its records were so incomplete however that the organization was unable to furnish such statements the internal_revenue_service held that the organization’s failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status unrelated_business_income_tax sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of organizations exempt from federal_income_tax sec_512 defines unrelated_business_taxable_income as the gross_income from any unrelated_trade_or_business regularly carried on by the organization sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income of funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt functions sec_513 provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods an activity does not lose its identity as trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may not be related to the exempt purposes of form 886-a rev department of the treasury - internal_revenue_service page -18- form_8 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xk - the organization sec_1_513-1 provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends on each case upon the facts and circumstances involved in revrul_68_46 1968_1_cb_260 a war veterans’ organization did not qualify for exemption from federal_income_tax under sec_501 because it was primarily engaged in renting a commercial building and operating a public banquet and meeting hall having bar and dining facilities government’s position and conclusions taxpayer’s position the corporation was dissolved in 20xx issue in sec_1_501_c_19_-1 has not established that it operates exclusively for exempt purposes listed as is discussed more fully above an organization described in sec_501 carries out activities in furtherance of its exempt purposes only when such activities are carried out exclusively in furtherance of the purposes listed in sec_1_501_c_19_-1 among these purposes is the provision of social and recreational activities for its members accordingly when a veterans organization described in sec_501 provides social and recreational activities for its members or for guests whose expenses are paid_by members the organization is engaged in activities in furtherance of its exempt purposes if such an organization makes its facilities available to the general_public to a substantial degree and or a significant amount of the organization’s income is received from the general_public the organization may lose its tax exemption a veterans’ organization must be operated for one or more of the purposes listed in sec_1_501_c_19_-1 the organization is not required to include all of the listed purposes or form 886-a rev department of the treasury - internal_revenue_service page -19- form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx activities in its organizing instrument however the organization cannot have purposes ofa substantial nature that are not listed and retain exempt status under sec_501 the exempt purposes are a promoting the social welfare of the community as defined in sec_1 c -i a b assisting disabled and needy war veterans and members of the u s armed_forces and their dependents and the widows and orphans of deceased veterans providing entertainment care and assistance to hospitalized veterans or members of the u s armed_forces carrying on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors e conducting programs for religious charitable scientific literary or educational_purposes as set out in sec_170 sponsoring or participating in activities of a patriotic nature providing insurance benefits for their members or dependents of their members or both and q h providing social and recreational activities for their members the primary activity of members per initial meeting with the more than of sales were from the general_public is operating a bar and to serve the general_public and the president he is certain that where goods or services are furnished to nonmembers who provide payment for such goods or services their furnishing is outside the scope of sec_1_501_c_19_-1 of the regulations generally if an organization has not kept adequate books_and_records concerning its financial transactions with nonmembers and more than percent of its gross_receipts are derived from sales transactions eg bar sales the presumption will be that the organization’s exempt status should be revoked because it is not primarily engaged in sec_501 activities however this presumption may be rebutted all facts and circumstances must be reviewed to determine whether or not the organization is primarily engaged in sec_501 activities the level of activity with the general_public engaged in by the organization overshadows the organization’s exempt_activities particularly in view of the absence of adequate books_and_records pertaining to the year in question which is required by sec_6001 and sec_6033 of the code sec_1_6001-1 and sec_1_6033-2 of the regulations and revrul_59_95 1959_1_cb_627 substantial unrelated activities may adversely effect exempt status such activities include renting out facilities to the general_public opening bar and dining facilities to the general_public selling liquor and or food to members and or the public for consumption off the premises and form 886-a rev department of the treasury - internal_revenue_service page -20- form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx gaming activities with nonmembers during initial meeting with the president stated that othe the o the o premises and can sell food and liquor to members and general_public off premises the facility is available for rent to general_public operating a bar and dining facility to the general_public sell liquor and food to members and general_public for consumption on operate gaming machines and poker games with nonmembers o it is government’s position that providing social and recreational activities to the public is not an exempt activity under sec_501 although the veterans’ programs and other benevolent welfare patriotic and civic activities it has been determined that the business activities relating to the operation of commercial bar for the general_public exceeds all other activities carries on - government’s position current president purchased the bar from a previous owner is the legal owner of the bar real_property and most of the property in the bar financed a personal loan with a bank when he bought the business and the property from the prior owner per review of the were paid_by the expenses records personal loan repayments bar’s real and personal properties are owner by in 20xx and 20xx the paid mortgage interest on behalf of the president the service does not have to establish that payments for goods or services are unreasonable or exceed fair_market_value to substantiate the existence of private benefit in hawaii v commissioner 71_tc_1067 the tax_court stated nor can we agree petitioner that the critical inquiry is whether the payments made to international were reasonable or excessive regardless of whether the payments made by petitioner to international were excessive international and est inc benefited substantially from the operation of petitioner taxpayer’s position the corporation was dissolved in 20xx government’s position form 886-a rev department of the treasury - internal_revenue_service page -21- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx an organization must satisfy two requirements to be described in sec_501 of the code first the organization must satisfy a membership test and second its activities must further the purposes listed in sec_1_501_c_19_-1 of the regulations if the membership requirements are not satisfied then the organization will not qualify for exemption under sec_501 the membership test under sec_501 of the code provides that an organization’s membership must be composed of the following o o of the membership must consist of past or present members of the armed_forces substantially_all of its other members need to be individuals who are cadets or are spouses widows or widowers of past or present members of the united_states armed_forces or cadets substantially_all has been defined to mean of the remaining of the membership therefore of the organization’s membership can consist of cadets spouses widows and widowers of cadets or members of the armed_forces and the remaining of the membership can be anyone per initial meeting with the about members the the general membership has little to do with the matters the general membership is not required to attend any membership meetings has president did not charge membership fee to any members operations and financial the officers were named by president of the years under examination the alternative military forms the is not required to purchase food and drink from the off site the is certain that over of sales were from nonmembers rather than voted for has been the since he bought the business from prior owner for the provided ten copies of dd-214 and other is open to general_public the membership does not have adequate_records to represent membership sales for consumption on-site or it sec_501 of the code does not define the meaning of member as being an individual who has the right to control the day-to-day operations of the organization such as having the right to vote membership in a sec_501 organization is based upon analyzing the organization’s organizing document which defines the rights and obligations of membership in determining whether an individual is a member of a veterans’ organization for purposes of sec_501 of the code such an individual must be involved in the organization in such a manner as to further the organization’s exempt purposes rather than joining to receive a personal benefit such as the right to receive free food while being a patron at the bar based on the facts available of this case it appears that membership are not bona_fide members and should not be part of the membership calculation for purposes of sec_501 of the code the organization is run like a sole_proprietorship bar and form 886-a rev department of the treasury - internal_revenue_service page -22- form 886a name of taxpayer schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service explanation of item sec_12 20xx 20xx members do not have a say in its operations therefore since the organization failed to provide adequate_records to substantiate the bona_fide members therefore membership test under c because it has no bona_fide members see national association of life underwriters inc v commissioner supra and sec_501 of the code failed to meet the taxpayer’s position the corporation was dissolved in 20xx government’s position unless specifically excepted under sec_6033 every organization_exempt_from_taxation under sec_501 must file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe regardless of the organization’s requirement to file an information_return it is required to maintain adequate books_and_records to substantiate its claims regarding its level of income and the expenditures and to provide such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status under sec_1_6033-2 of the regulations every organization exempt from tax whether or not it is required to file an annual information_return shall submit additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status during the examination several requests for information were made but organization has clearly failed to provide the requested information despite adequate notice as required by sec_1_6033-2 of the regulations failed to supply the requested information the revrul_59_95 states if an exempt_organization fails to comply with the requirements of sec_6033 of the code and its corresponding regulations the organization will no longer qualify for exempt status as described in the previous paragraph since no reply to information document requests have been received per revrul_59_95 you do not qualify for exempt status under sec_501 of the code has not complied with sec_1_6033-2 of the regulations form 886-a rev department of the treasury - internal_revenue_service page -23- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx since your organization has failed to provide the required information as prescribed by regulations of sec_6033 of the code generally the income an organization receives from nonmembers for the purchase of goods or services or for_the_use_of its facilities is considered unrelated_business_taxable_income for purposes of differentiating unrelated_business_income and income from exempt_activities an organization must maintain adequate_records to distinguish between members and nonmembers who participate in its activities and to determine the amount of income received from each sec_6001 and sec_1_6001-1 and c discuss recordkeeping requirements for exempt_organizations in addition publication provides recordkeeping requirements for veterans' organizations exempt under sec_501 and provides the following guidance in determining member and non-member participation o o o o a guest for sec_501 purposes is an individual who is accompanied by a member who pays for goods or services provided to the guest without being reimbursed by the guest a nonmember is a person from the general_public who pays the organization for recreational and social services provided a paying nonmember is a purchaser of the goods or services provided by the organization and are a direct recipient of those goods or services from the organization such a nonmember is not considered to be entertained by a member even when accompanied by a member but is instead considered to be a principal in a business transaction with the organization and a social member is generally considered a member of the general_public and a nonmember for sec_501 purposes unless the membership category is established in the bylaws and or articles of incorporation such social members must be limited to no more than of a veterans’ organization total membership for the years under the examination there was no permanent mechanism in place to maintain records to distinguish between income from bona_fide members members’ families bona_fide guests auxiliary members and non-member’s income with respect to the organization’s operation while the operation of a bar may further an exempt_purpose under sec_501 such activities are not engaged in for the members’ social and recreational benefit when the facility is open to the public no accurate records were maintained indicating use by members and nonmembers based upon the available information the operation of the bar is a public activity that primarily serves to non bona_fide members and general_public based upon an analysis of the whole operation and in view of the unavailability of adequate_records we believe that the business activities relating to the operation of the bar all of which were available to the public predominate over the inadequately documented exempt_activities form 886-a rev department of the treasury - internal_revenue_service page -24- form_886 a name of taxpayer explanation of items schedule no or exhi form 6018-a year period ended department of the treasury internal_revenue_service ibit - i 20xx 20xx based upon the information available the organization has not met its burden_of_proof by furnishing sufficient records to show that it is not operating a business for profit by operating a bar open to the general_public operation of an establishment open to the public neither accomplishes social welfare or any other sec_501 purposes see revrul_68_46 1968_1_cb_260 revrul_61_158 1961_2_cb_115 and sec_1_501_c_19_-1 of the regulations these activities establish that the organization is not operated exclusively for exempt purposes under sec_501 of the code when congress enacted sec_501 which provides a specific exemption for veterans’ organizations social and recreational activities for the members was one of the purposes permitted the only way a nonmember may gain admission to the chapter bar or restaurant is if he or she is a bona_fide guest of a member per the interview with the chapter president the bar primarily serves to the general_public more than sales were from in nonmembers the membership is not required to purchase food and drink from the bar addition the chapter did not keep the required records to delineate between member and non member income as required by sec_1 c of the regulations since the chapter has not complied with the record keeping requirement and the organization is open to the public the burden_of_proof is on the chapter to prove that a portion of its income wasn’t from an unrelated_trade_or_business unless additional records are submitted to substantiate the amount of non member income it is presumed that of the organization’s income is considered from an unrelated_trade_or_business and is subject_to corporate tax under sec_11 of the code conclusion sec_1 did not provide adequate information to during the examination process the devoted at least of their time to activities in furtherance of show the the organization’s exempt_function based on the available information it appears that the organization primarily operates a bar open to the public since operating a bar open to the public does not further sec_501 purposes it does not qualify for exemption under exempt status is sec_501 of the code accordingly the revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx and beyond since the corporation was dissolved in form 886-a rev department of the treasury - internal_revenue_service page -25- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx tax_year 20xx we will convert the returns for tax years 20xx and 20xx to form_1120 you are required to file 20xx form_1120 for the remaining period from january 20xx to june 20xx since net_earnings of inured to the benefit of the president exemption under sec_501 as an organization described in sec_501 should be revoked effective january 20xx during the examination process it was shown that fide membership therefore it does not meet the membership test and or qualify for exemption under sec_501 of the code accordingly the organization’s exempt status is revoked effective january 20xx did not have a bona has failed to provide the required information that has been requested since the concerning the organization’s exempt status per sec_6033 of the code we have determined that the organization has failed to satisfy the conditions required for the continuation of its exempt status as required under sec_6033 of the internal_revenue_code and revrul_59_95 cumulative bulletin page in this case the general_public the organization in direct competition with similar non-exempt commercial enterprises thus was actively engaged in the operation of a bar which was open to bar was open days a week and the bar was operated by bar activities constituted a regularly carried on trade_or_business has failed to demonstrate that its bar activities were conducted in a non-commercial did not maintain any records which specify the amounts of manner or that the frequency of its operations were irregular compared with similar non-exempt enterprises income that the bar generated from members and non members and it failed to provide any basis for determining how much of its income came from members and non members since no reasonable method exists for determining which part of the organization’s bar income was derived from the general_public as opposed to the organization’s members it is the government’s position that all of the income that was generated by the bar including but not limited to the bar operations vending machines keno and gaming activities should be treated as unrelated_business_income since the organization’s bar income that was derived from the general_public is unrelated to the organization’s exempt purposes and the organization failed to maintain records that delineated between the income that it derived from members and non members and because it was unable to establish which part of the income was related to and or generated by members of the organization as opposed to nonmembers such income should be considered to be unrelated_trade_or_business income and it is therefore subject_to income_tax no reasonable basis was provided to explain how such income was determined form 886-a rev department of the treasury - internal_revenue_service page -26- _ form_8864 explanation of items form 6018-a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended 20xx 20xx because the did not keep proper records related to nonmember income and the is open to the general_public the burden_of_proof to prove that the organization therefore unless additional records are had member income is on the provided to prove the organizations member income of the bar income will be considered non member income subject_to tax of the an unrelated_trade_or_business and is subject_to corporate tax under sec_11 of the code income is considered from if you accept our findings please sign the enclosed form 6018-a consent to proposed action-non declaratory_judgment please return it to the following address within days of the date of this letter form 886-a rev department of the treasury - internal_revenue_service page -27-
